 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   VONTAY MOYA, an individual,                     Case No. 1:18-CV-00229-LJO JLT
12                      Plaintiff,                   ORDER TO THE PARTIES TO SHOW CAUSE
                                                     WHY SANCTIONS SHOULD NOT BE
13          vs.                                      IMPOSED FOR FAILING TO COMPLY WITH
                                                     THE COURT’S ORDER FOR A THIRD TIME
14   KINDRED HEALTHCARE, INC., et al,
15                      Defendants.
16

17          When the Court stayed the case, upon the stipulation of the parties, it ordered, “Within 120

18   days and every 120 days thereafter and within 14 days of the final determination of the arbitration,

19   the parties and counsel SHALL file a report detailing the status of the matter and whether the stay

20   should be lifted.” (Doc. 7) Although another 120 have passed since the last report, the parties have

21   failed for the third time (Docs. 8, 16), to file the report. Thus, the Court ORDERS:

22          1.      Within 10 days, the parties SHALL show cause in writing why sanctions should not

23   be imposed for their failure to comply with the Court’s order.

24
     IT IS SO ORDERED.
25

26      Dated:     April 7, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
